Order entered March 26, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01213-CV

                     CHRISTOPHER WREH, Appellant

                                       V.

ALEX GIANOTOS, BOSTEN GOLDSCHMIED, & BG INCORPORATED,
                       Appellees

               On Appeal from the County Court at Law No. 4
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-05068-D

                                    ORDER

      Before the Court is appellant’s March 23, 2020 emergency motion for

extension of time to file his corrected brief. Appellant explains the extension is

necessary because a “malware/ransomware program” installed itself in his

computer where he had the revised brief.

      We GRANT the motion and EXTEND THE TIME to April 22, 2020.


                                            /s/   KEN MOLBERG
                                                  JUSTICE